Citation Nr: 1511683	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  12-14 480A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a prostate disorder, claimed as prostatitis and prostate cancer, to include as due to exposure to herbicides.  

2.  Entitlement to service connection for hypertension, claimed as high blood pressure, to include as due to exposure to herbicides and/or as secondary to his service-connected posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for a skin rash, to include as due to exposure to herbicides.  

4.  Entitlement to an initial rating in excess of 30 percent for service-connected PTSD.   

5.  Entitlement to a total disability rating due to service-connected disabilities based on individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to August 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In December 2014, the Veteran testified at a video teleconference hearing before the undersigned.  A transcript of this hearing is of record.  

In December 2014 and January 2015, the Veteran submitted additional evidence and argument in support of his claims on appeal.  This evidence was accompanied with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304. 

As an initial matter, the Board notes that service connection for a prostate condition was initially denied by a June 2006 rating decision on the grounds that there was no evidence of a clinically diagnosed prostate condition that either occurred in or was caused by service.  The Veteran was notified of the RO's June 2006 rating decision by a letter dated July 11, 2006.  Significantly, however, in January 2007 (i.e., during the one-year appeal period following notice of the June 2006 rating decision), VA treatment records were obtained, which revealed that the Veteran did in fact have a current diagnosis of chronic prostatitis at that time.  See VA treatment records dated September 2006 and December 2006.  This evidence is new in that it had not previously been submitted.  This evidence is also material insofar as it relates to a previously unestablished fact necessary to substantiate the Veteran's claim; specifically, evidence of a currently diagnosed prostate condition.  As such, this new and material evidence is considered as having been filed in conjunction with the Veteran's August 2005 claim.  See 38 C.F.R. § 3.156(b) (2014) (new and material evidence received prior to the expiration of the appeal period will be considered as having been filed with the claim that was pending at the beginning of the appeal period).  Thus, rather than determining whether new and material evidence has been submitted to reopen the Veteran's prostate condition claim, the Board will instead reconsider this claim on a de novo basis.  As such, this issue has been characterized as a claim of entitlement to service connection for a prostate condition, as reflected on the cover page.

As a final preliminary matter, the Veteran has submitted information regarding his son having attention deficit hyperactivity disorder (ADHD) and epilepsy, and his daughter having spina bifida.  See Veteran's June 2012 statement and February 24, 2010 VA Form 21-4138.  The Veteran has been unclear as to whether he is making a claim in regards to such matters.  Additionally, in July 2012, the Veteran submitted a claim for entitlement to service connection for dental trauma.  See Veteran's representative's July 2012 statement; Veteran's July 2012 VA Form 21-4138.  These matters have not yet been addressed by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

The Veteran contends that he currently has a prostate disorder, hypertension, and skin rash due to his exposure to herbicides in Vietnam.  As to the skin disorder, he claims that it began in service and has been recurrent since.  See December 2014 Board Hearing Tr. at 26, 28, and 31.  He further contends that his hypertension may be caused or aggravated by his service-connected PTSD.  See December 2014 Board Hearing Tr. at 22-23.  Additionally, the Veteran claims that an initial rating in excess of 30 percent is warranted for his service-connected PTSD and that a TDIU is warranted.   Before the Board can adjudicate these claims, however, additional development is required.  The Board will discuss each of its reasons for remand in turn.  

I.  VA Examinations 

The Board initially notes that the record documents that the Veteran served within the Republic of Vietnam.  See Veteran's DD Form 214; December 1969 Award of the Army Commendation Medal for Heroism; June 1970 Award of the Air Medal.  A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, and has a certain listed disability, shall be presumed to have been exposed during such service to an herbicide agent (Agent Orange), unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii); McCartt v. West, 12 Vet. App. 164, 166 (1999).  As such, the Board concedes that the Veteran was exposed to herbicides during service.  

As to the service connection claims, the Veteran is currently diagnosed with prostatitis and has also claimed to have prostate cancer.  See VA treatment records dated September 2006, December 2006, October 2008, August 2009, October 2010, August 2011, October 2011, March 2012, April 2012, June 2012, and October 2012; December 2014 Board Hearing Tr. at 33.  He also has current diagnoses of a skin rash and hypertension.  See June 2012 letter of Dr. P.D.; May 2010 VA treatment record.

Given the conceded exposure to herbicides in service, the Veteran should be afforded VA examinations to determine whether his claimed prostate disorder, hypertension, and skin rash are etiologically related to his military service, to include his herbicide exposure.  The examiner should also address his contention that his skin disorder has continued since service and that his hypertension is caused and/or aggravated by his PTSD.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board also finds that another VA examination assessing the current nature, extent, and severity of the Veteran's service-connected PTSD is warranted in this case.  In making this determination, the Board acknowledges that the Veteran was afforded a VA psychiatric examination in July 2010.  Significantly, however, the Veteran has since reported that his PTSD has worsened since the July 2010 VA examination.  See Veteran's June 29, 2012 VA Form 21-4138; September 2012 Statement of Accredited Representative in Appealed Case; December 2014 Board Hearing Tr. at 10.  In this regard, the Board notes that the most recent examination report of record is now almost five years old and does not contemplate the Veteran's recent contentions regarding the nature and severity of his PTSD symptomatology.  Accordingly, given the complicated nature of the Veteran's disability picture, and because the record contains insufficient medical evidence to determine the current nature and severity of his PTSD, the Board finds that, on remand, another VA examination is necessary to fully assess the current manifestations of the Veteran's PTSD.  See 38 C.F.R. § 5103A; 38 C.F.R. § 3.159(c)(4); Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007) (holding that when the record does not adequately reveal the current state of the claimant's disability, the statutory duty to assist requires a thorough and contemporaneous medical examination, which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

II.  Treatment Records 

A review of the Veteran's claims file indicates that his post-service private treatment records may currently be incomplete.  Specifically, in March 2010, the Veteran reported receiving treatment from: (1) Dr. R.O. for his skin condition from 1992 to 1994, (2) Dr. M.R. for his prostate condition from 1998 to present, (3) Dr. D.H. for infectious disease from 2005 to present, (4) Dr. P.D. for internal medicine from 1995 to present, (5) Dr. S.F. for allergies and immunology from 1995 to present, and (6) Dr. J.S. for dermatology from 2004 to present.  See March 8, 2010 VA Form 21-4142.  Additionally, in June 2012, the Veteran indicated that he had been receiving treatment for prostatitis from Dr. M.R. since April 2002.  See June 2012 VA Form 21-4142.  Further, in December 2014, the Veteran again reported receiving treatment from Dr. M.R.  See December 2014 VA 21-4142.  Finally, at his December 2014 hearing, the Veteran reported undergoing annual physicals while working for the Federal Aviation Administration (FAA).  See December 2014 Board Hearing Tr. at 24.  To date, however, the only private treatment records currently on file are records from Dr. M.R. dated from November 2011 to April 2014, and a June 2012 statement from Dr. P.D.  As such, on remand, efforts should also be made to obtain a complete copy of the Veteran's private treatment records.  38 C.F.R. § 3.159(c)(1).  

The Board also notes that the most recent VA treatment records associated with the claims file are dated in September 2013.  As such, on remand, any outstanding VA treatment records should be associated with the claims file.  See 38 C.F.R. § 3.159(c)(2).  In this regard, the Board notes that the Veteran has reported receiving treatment at the Delray Beach Community Based Outpatient Clinic (CBOC), Boca Raton CBOC, and the West Palm Beach VA Medical Center (VAMC). 

III. Deferral of TDIU Claim 

As to the Veteran's TDIU claim, this issue is inextricably intertwined with the Veteran's claims for entitlement to service connection for a prostate disorder, hypertension, and skin rash, and entitlement to an increased rating for PTSD.  As such, this issue is deferred pending the adjudication of the Veteran's claims for entitlement to service connection for a prostate disorder, hypertension, and skin rash, as well as his claim for entitlement to an increased rating for PTSD.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

Accordingly, the case is REMANDED for the following:

1.  With any needed assistance from the Veteran, obtain all treatment records relating to the Veteran from:

(a) Dr. R.O. for his skin condition from 1992 to 1994,

(b) Dr. P.D. from 1995 to present, 

(c) Dr. S.F. from 1995 to present, 

(d) Dr. M.R. for his prostate condition from 1998 to November 2011 and from April 2014 to present, 

(e) Dr. J.S. for his skin condition from 2004 to present,

(f) Dr. D.H. from 2005 to present, and 

(g) the Federal Aviation Administration (FAA).  

All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

2.  Obtain all outstanding treatment records related to the Veteran's prostate disorder, hypertension, skin rash, and PTSD from: 

(a) the West Palm Beach VAMC, 

(b) the Delray Beach CBOC, and 

(c) the Boca Raton CBOC.  

If such records are unavailable, the claims file should be clearly documented to that effect.

3.  After the development requested in items (1) and (2) is completed, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed prostate disorder.  The entire claims file should be made available to and be reviewed by the clinician, and it should be confirmed that such records were available for review. 

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, 
the examiner should identify any prostate disorders present.  In this regard, the Board highlights that the Veteran has been diagnosed with chronic prostatitis since September 2006 by VA clinicians, and that the Veteran claims to have prostate cancer.  See VA treatment records dated September 2006, December 2006, October 2008, August 2009, October 2010, August 2011, October 2011, March 2012, April 2012, June 2012, and October 2012; December 2014 Board Hearing Tr. at 33.   

For each identified prostate disorder, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such disability had its clinical onset during active service or is related to any in-service disease, event, or injury, including the Veteran's exposure to herbicides.  
A report of the examination should be prepared and associated with the Veteran's VA claims file. A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

4.  After the development requested in items (1) and (2) is completed, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed hypertension.  The entire claims file should be made available to and be reviewed by the clinician, and it should be confirmed that such records were available for review. 

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should provide the examiner should provide the following opinions:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension had its clinical onset during active service or is related to any in-service disease, event, or injury, to include exposure to herbicides?  In providing this opinion, the examiner should acknowledge and discuss the significance, if any, of the Veteran's assertions that the stressful situations he experienced during service may have contributed to him developing hypertension.  See Board Hearing Tr. at 22.  

(b) If the answer to (a) is "No," is it at least as likely as not (50 percent or greater probability) that the Veteran's service-connected PTSD either (a) caused or (b) aggravated the Veteran's hypertension?  In this special context, the Board notes that "aggravation" has occurred when it has been medically determined that the Veteran's hypertension has undergone an identifiable permanent increase in severity that was proximately due to his service-connected PTSD.  In providing this opinion, the examiner is directed to the Veteran's assertions that a VA clinician indicated that his hypertension was related to his PTSD.  See Board Hearing Tr. at 23.  

A report of the examination should be prepared and associated with the Veteran's VA claims file. A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

5.  After the development requested in items (1) and (2) is completed, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed skin rash.  The entire claims file should be made available to and be reviewed by the clinician, and it should be confirmed that such records were available for review. 

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, 
the examiner should identify any skin conditions present.  

If a skin disorder is identified, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such disability had its clinical onset during active service or is related to any in-service disease, event, or injury, including the Veteran's exposure to herbicides.  In providing this opinion, the examiner should acknowledge and discuss the significance, if any, of the Veteran's reports that (1) he first began experiencing skin problems during service, including having a rash and tumor-sized cysts/lumps on his back, as well as outbreaks on his face; (2) he has continued to have similar outbreaks on his upper body on a recurrent/intermittent basis since service; and (3) exposure to chlorine and/or sun triggers such outbreaks.  See Board Hearing Tr. at 26-32.  

A report of the examination should be prepared and associated with the Veteran's VA claims file. A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

6.  After the development requested in items (1) and (2) is completed, schedule the Veteran for a VA examination to determine the current nature, extent, and severity of the Veteran's service-connected PTSD.  The entire claims file should be made available to and be reviewed by the clinician, and it should be confirmed that such records were available for review. 

Following examination of the Veteran and an clinically indicated testing, the examiner should identify what symptoms, if any, the Veteran currently manifests or has manifested in the recent past that are attributable to his service-connected PTSD.  The examiner must conduct a detailed mental status examination.

The examiner must also discuss the effect, if any, of the Veteran's PTSD on his social and industrial adaptability.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and explain the significance of the score.

Finally, the examiner should discuss the degree of occupational impairment attributable to the Veteran's service-connected PTSD.  In particular, the examiner should describe what types of employment activities would be limited because of the Veteran's service-connected disability, what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

7.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
NICOLE KLASSEN
Acting Veterans Law Judge, Board of Veterans' Appeals



